         Case 1:19-cr-00802-GBD Document 33 Filed 07/28/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    July 28, 2020


BY ECF
The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Mendel Zilberberg and Aron Fried, 19 Cr. 802 (GBD)

Dear Judge Daniels:

       The Government writes on behalf of the parties in the above-referenced case to respectfully
request an adjournment of the status conference currently scheduled for August 4, 2020 at 10:00
a.m.

       As the Court is aware, on November 12, 2019, the defendants Mendel Zilberberg and Aron
Fried were arrested and arraigned on charges in the above-referenced indictment involving bank
fraud and making false statements to a bank, in connection with a fraudulent scheme to obtain a
$1.4 million loan from Park Avenue Bank. Zilberberg was also separately charged with
embezzlement and misappropriation of bank funds while he was a director of Park Avenue Bank.

       The Government has conferred with defense counsel for each defendant, and we
respectfully request an adjournment of the August 4, 2020 status conference for approximately
sixty days to allow time for the Government to produce supplemental discovery and for the
defendants to complete their review of the discovery and determine what pretrial motions they
may seek to file.

       The Government further respectfully requests that time be excluded under the Speedy Trial
Act until the next scheduled conference in the interest of justice pursuant to 18 U.S.C.
§ 3161(h)(7)(A). The Government submits that the ends of justice served by the granting of this
         Case 1:19-cr-00802-GBD Document 33 Filed 07/28/20 Page 2 of 2
 July 28, 2020
 Page 2

continuance outweigh the best interests of the public and the defendant in a speedy trial. Both
defendants have consented to the exclusion of time through their respective counsel.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney


                                         By: _____________________________
                                            Kimberly J. Ravener / Sagar K. Ravi
                                            Assistant United States Attorneys
                                            (212) 637-2358 / 2195
